Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 18, 2022

                                       No. 04-22-00138-CV

    SAN ANTONIO WATER SYSTEM, an Agency of the City of San Antonio ("SAWS"),
                              Appellant

                                                 v.

                            MATIRAAN, LTD., and Marylyn House,
                                       Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-08486
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        The reporter’s record was originally due March 14, 2022, but was not filed. On March
17, 2022, the court reporter filed a notification of late record, requesting an extension until April
18, 2022 to file the record. After consideration, we GRANT the request and ORDER the court
reporter to file the record by April 18, 2022.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court